DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
	Claim(s) 1 of the current application 17/669473 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 of U.S. Patent No. 11,284,224 B2 in view of Yasukawa et al. (US 2018/0139599 A1). Current Application 17/669473			U.S. Patent No. 11,284,224 B2
1. A user equipment (UE), comprising:
a memory that stores a plurality of instructions; and
a processor coupled to the memory and configured to execute the instructions to:
transmit sidelink control information (SCI) to another UE, wherein the SCI comprises:

identification information of the UE (=identification information of the first UE),
identification information of a group, and
indication information used for indicating message transmission scope (=indication information explicitly indicating whether a message is an intra-group message or a non-intra-group message); and

transmit data information associated with the SCI to the another UE.
1. A first user equipment (UE), comprising:
a memory that stores a plurality of instructions; and
a processor coupled to the memory and configured to execute the instructions to 

transmit control information to a second UE, wherein the control information comprises: 


indication information explicitly indicating whether a message is an intra-group message or a non-intra-group message, and one of identification information of the group and identification information of the first UE;





to scramble data information of the message by using scrambling information according to whether the message is the intra-group message or the non-intra-group message, the scrambling information is the identification information contained in the control information, or is a scrambling sequence generated according to the identification information contained in the control information, when the indication information contained in the control information indicating the message is the non-intra-group message and the scrambling information is a group-specific sequence when the indication information contained in the control information indicating the message is the intra-group message; and
to transmit the scrambled data information to a second UE.


 	U.S. Patent No. 11,284,224 B2 recites all the elements of independent claim 1 of the current application 17/669473 except for the SCI comprising identification information of a group.
However, Yasukawa discloses in Fig. 2 a transmission user device 2a communicates with a reception user device 2b and Yasukawa further discloses SCI includes identification information of a group (Fig. 16, [0133], [0137]: the SCI includes a group destination ID).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the SCI, as taught by U.S. Patent No. 11,284,224 B2, to include a group destination ID, as taught by Yasukawa.
Doing so provides an indication for a destination of data stored in PSSCH for a group of user devices (Yasukawa: [0137]).

Specification
 	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
  	The disclosure is objected to because of the following informalities: 
	[0071] of the PGPub 2022/0167125 A1 discloses “As shown in Fig. 1, one bit may be used in the SCI…” but it should be “As shown in .  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2018/0338319 A1) (cited in IDS) in view of Yasukawa et al. (US 2018/0139599 A1).

Regarding claim 1, Kim discloses A user equipment (UE) (Fig. 22: D2D transmission UE. Fig. 48: UE 4820), comprising:
a memory that stores a plurality of instructions (Fig. 48, [1205]-[1206]: memory 4822 stores various information); and
a processor coupled to the memory and configured to execute the instructions to (Fig. 48, [1205]-[1206]: processor 4821 is coupled to memory 4822 and uses the various stored information):
transmit sidelink control information (SCI) to another UE (Fig. 22, [0483]-[0484], [0521]: D2D transmission UE sends SA transmission to D2D reception UE, where SA is D2D control information and is represented as SCI format 0. [0376]: D2D control information is SCI), wherein the SCI comprises ([0383], [0414]-[0415]: D2D control information/SCI includes information):
identification information of the UE ([0383], [0414]-[0415]: D2D control information/SCI includes Tx UE ID),
indication information used for indicating message transmission scope ([0399]: D2D control information indicates parameters (i.e., scrambling, CRC, CRC masking, or demodulation sequence generation parameters) applied to D2D data); and
transmit data information associated with the SCI to the another UE ([0399]: D2D data is transmitted and is associated with D2D control information. [0348]: reception D2D UE receives D2D data).
Kim does not disclose the SA/D2D control information/SCI which is represented as SCI format 0 further comprises identification information of a group.
However, Yasukawa discloses in Fig. 2 a transmission user device 2a communicates with a reception user device 2b and Yasukawa further discloses SCI uses SCI format 0 and includes identification information of a group (Fig. 16, [0133], [0137]: the SCI uses format 0 and includes a group destination ID).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the SA/D2D control information/SCI which is represented as SCI format 0, as taught by Kim, to include a group destination ID, as taught by Yasukawa.
Doing so provides an indication for a destination of data stored in PSSCH for a group of user devices (Yasukawa: [0137]).

Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	Huang et al. (US 2016/0316452 A1) – Figs. 1-2 and 4-6, [0144]-[0146], [0150]: a first D2D UE is a control node 1 that sends D2D control node information to a control node 2 which is another D2D UE. The D2D control node information includes control node ID information identifying the control node sending the D2D control node information and group ID list information indicating ID information of a D2D UE group which is served by the control node.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THE HY NGUYEN whose telephone number is (571)270-3813.  The examiner can normally be reached on Mo-Fr: 8am-4pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino, can be reached on (571) 272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THE HY NGUYEN/Examiner, Art Unit 2478